             Case 1:19-cr-00438-RDB Document 158 Filed 03/29/21 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


Chambers of                                                      U.S. Courthouse - Chambers 5D
Richard D. Bennett                                               101 W. Lombard Street
United States District Judge                                     Baltimore, MD 21201
Northern Division                                                Tel: 410-962-3190
                                                                 Fax: 410-962-3177
                                        March 29, 2021

                                       LETTER ORDER


TO: COUNSEL OF RECORD

       RE:     USA v. Jamie Clemons
               Criminal No. RDB-19-0438

Dear Counsel:

          The Court conducted a Motions Hearing on March 29, 2021 addressing the

  Defendant’s Motion to Dismiss Indictment Without Prejudice (ECF No. 122) and the

  Government’s Motion to Strike Rule 16 Notice, Exclude Defendant’s Experts (ECF No.

  102, supplemented by ECF No. 125), as well as other pre-trial matters. This Letter Order

  summarizes this Court’s rulings as set forth on the record in this case.

          For the reasons set forth on the record, and in consideration of this Court’s

  previous Memorandum Opinion (ECF No. 78), 18 U.S.C. § 3161(h)(1)(D), (h)(8)(A), and

  the U.S. Court of Appeals for the Fourth Circuit’s rulings in United States v. Hopkins, 310

  F.3d 145, 150 (4th Cir. 2002); United States v. Parker, 30 F.3d 542, 546 (4th Cir. 1994);

  and United States v. Henry, 538 F.3d 300, 304 (4th Cir. 2008), the Defendant’s Motion

  to Dismiss Indictment Without Prejudice (ECF No. 122) is DENIED.

          The Government’s Motion to Strike Rule 16 Notice, Exclude Defendant’s

  Experts (ECF No. 102, supplemented by ECF No. 125) is GRANTED IN PART and

  DENIED IN PART. With respect to the Defendant’s proffered DNA expert, Dr. Karl Reich,

                                              1
        Case 1:19-cr-00438-RDB Document 158 Filed 03/29/21 Page 2 of 4



this Court previously held that Dr. Reich was qualified to testify as an expert in DNA but

that he would not be permitted to opine on what law enforcement should have done in

conducting its investigation, including opinions on issues such as how the evidence

should have been collected, or whether the ATF biologist should have obtained additional

DNA to compare to the minor contributor. (ECF No. 121.) For the reasons stated on the

record at the hearing on this date, this Court now also rules that Dr. Reich is permitted to

testify on the matter of the DNA found on the glove, including that of the minor contributor

who has since been identified. Furthermore, he is permitted to opine as to the lack of

DNA on the Velcro/fastener area of the glove. He is not permitted to testify on the matters

included in the remaining portions of his report (ECF No. 123), including his opinion with

respect to the ultimate identification of a second DNA contributor as well as his criticism

of law enforcement’s investigation. This Court requests that Defense Counsel submit an

updated version of Dr. Reich’s report, consistent with this Court’s rulings as set forth on

the record.

       With respect to the Defendant’s proffered witness in fire investigations, Raymond

C. O’Brocki, this Court previously held that Mr. O’Brocki was likely qualified to testify as

an expert in the field of fire investigations.     (ECF No. 121.)      However, this Court

specifically held that he would not be permitted to testify to the portions of a report that

included opinions on the use of dogs, why gloves may retain gasoline, or how the

Government should have conducted its investigation, as such topics are not within his

area of expertise. As indicated on the record at the hearing of this date, Mr. O’Brocki has

proffered an opinion that the fire at issue in this case is more consistent with an electrical

fire than a firebombing. That opinion appears totally predicated upon the Defendant’s



                                              2
        Case 1:19-cr-00438-RDB Document 158 Filed 03/29/21 Page 3 of 4



contention that unlicensed contractors performed remodeling of bathrooms at the bar

destroyed by the fire. Based on this contention, Mr. O’Brocki opines that the fire in

question originated from an area above the bathroom, which in his opinion may have

been the result of faulty wiring. (ECF No. 124.)

       As the Defendant has documented that Mr. O’Brocki is currently certified as a fire

investigator (ECF No. 128), this Court now rules that he is qualified to testify as an expert

in this field. However, the only factual basis for his proffered opinion as to the cause of

the fire is based upon the assertion of others that there was electrical work performed by

unlicensed contractors in the bathrooms which was never inspected. For the reasons set

forth on the record at the hearing of this date, Mr. O’Brocki will not be permitted to testify

as to expectation bias or offer any other criticism of law enforcement’s investigation.

However, he will be permitted to testify that issues related to electrical wiring may have

caused the fire, but only if the Defendant can provide documentation that there was in

fact work performed by unlicensed contractors which was never inspected.

       The Defendant has until Thursday, April 1, 2021 at noon to provide the

Government with such evidence. This Court requests that Defense Counsel submit an

updated version of Mr. O’Brocki’s report narrowed to his opinion that the fire may have

been caused by an issue in electrical wiring if the necessary evidence is provided.

       At the hearing on March 29, 2021, this Court also requested that the Defendant

respond to the Government’s proposed stipulations by Thursday, April 1, 2021 at

noon. Finally, this Court ordered that the Pretrial Conference for this case will be held

on Monday, April 5, 2021 at 2:00 p.m. in Courtroom 5D.




                                              3
           Case 1:19-cr-00438-RDB Document 158 Filed 03/29/21 Page 4 of 4



         Although informal in format, this letter nonetheless constitutes an Order of Court and

the Clerk is directed to docket it as such.




                                   Sincerely,

                                      /s/

                                   Richard D. Bennett
                                   United States District Judge




                                                4
